                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION



KEVIN DWAYNE THERIOT #423068,

                Plaintiff,                                      Case No. 2:18-CV-70
v.
                                                                HON. GORDON J. QUIST
UNKNOWN LEE, et al.,

                Defendants.
                                       /

                ORDER ADOPTING REPORT AND RECOMMENDATION

        The Court has reviewed Magistrate Judge Maarten Vermaat’s October 10, 2019, Report and

Recommendation (R & R) recommending that the Court grant: (1) Defendants’ motion to revoke

Plaintiff’s in forma pauperis status; (2) revoke Plaintiff’s in forma pauperis status; and (3) require

Plaintiff to pay the $400.00 filing fee within 28 days to prevent dismissal of this case. The R & R

was duly served on Plaintiff on October 10, 2019. No objections have been filed pursuant to 28

U.S.C. § 636(b).

        Therefore,

        IT IS HEREBY ORDERED that the October 10, 2019, Report and Recommendation (ECF

No. 25) is approved and adopted as the Opinion of the Court. Defendants’ Motion to Revoke

Plaintiff’s In Forma Pauperis Status Under 28 U.S.C. § 1915(g) (ECF No. 42) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s in forma pauperis status is REVOKED.

        IT IS FURTHER ORDERED that Plaintiff has twenty-eight (28) days to pay the entire

civil action filing fee, which is $400.00. If Plaintiff fails to pay the filing fee within that time, his

case will be dismissed without prejudice, but he will continue to be responsible for payment of the

$400.00 filing fee.

Dated: October 31, 2019                                       /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                        UNITED STATES DISTRICT JUDGE
